Title: To Thomas Jefferson from William Fleming, 9 February 1804
From: Fleming, William
To: Jefferson, Thomas


               
                  Dear sir,
                  Richmond, 9[th Febru]ary, 1804
               
               Although I am not in the habit of soliciting favours, either for my self or friends, an apology may perhaps be expected for my troubling you on the present occasion, as I doubt not you are assailed with addresses of the kind, from all quarters of the union.
               My only motive is to serve a respectable and worthy gentleman in the state of Kentucky—Mr. John Logan, nephew of the treasurer of that state, who wishes to better his fortune by becoming an adventurer in the Louisiana country; and aspires at the office of a surveyor, should there be one vacant in that territory.
               I have reason to fear that this will be a fruitless application, but shall be much gratified if it proves successful.
               For the principles, character, and connexions of mr. Logan I beg leave to refer you to mr. John Breckinridge, who is well acquainted with them all.—
               With great respect and esteem, I am dear sir Your obed. servant
               
                  Wm Fleming.
               
            